UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 o TRANSITION REPORT PURSUANT TO 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-51488 PETROSEARCH ENERGY CORPORATION (Exact name of small business issuer as specified in its charter) NEVADA 20-2033200 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 675 Bering Drive, Suite 200 Houston, TX 77057 (Address of principal executive offices) (713) 961-9337 (Issuer’s telephone number) Check whether the issuer: (i) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days.
